Citation Nr: 1754676	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  06-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability.

2.  Entitlement to an initial compensable evaluation for tinea pedis with onychomycosis of the toenails.

3.  Entitlement to a compensable evaluation for polymorphous light eruption (skin disorder other than feet).

4.  Entitlement to an effective date earlier than March 10, 2010 for the grant of service connection for post traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than March 10, 2010 for the award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from 1966 to October 1968, and from December 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Board notified the Veteran that the VLJ who conducted that hearing is no longer with the Board and afforded him another hearing opportunity.  See BVA Letter (August 8, 2017).  Another hearing in this appeal has been declined.  See Correspondence (September 7, 2017).

This case was previously before the Board in November 2009, August 2010, and October 2012.  In November 2009 and August 2010, the Board remanded the case for further development.

In October 2012, the Board denied the claim for increase for polymorphous light eruption.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion for remand (JMR) to vacate and remand the matter.  In July 2013, the Board remanded the claim for increase for polymorphous light eruption for additional development.  The requested development was completed, which included obtaining a VA examination in a summer month; the Veteran's attorney thereafter requested that VA move forward with the case and, in accordance with the request, a Supplemental Statement of the Case was issued in November 2016 on the claim for increase for polymorphous light eruption.  This matter is properly before the Board once again.

The issues of entitlement to an initial evaluation in excess of 20 percent for low back disability and an effective date earlier than March 10, 2010 for the award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, tinea pedis with onychomycosis of the toenails covered less than 5 percent of the entire body and less than 5 percent of exposed areas are affected; also the dermatological disorder has not been treated with systemic therapy during this appeal.

2.  During the appeal period, polymorphous light eruption covered less than 5 percent of the entire body and less than 5 percent of exposed areas are affected; the dermatological disorder has not been treated with systemic therapy.

4.  On March 10, 2010, VA received a claim to reopen, after final disallowance, a claim for service connection for PTSD; prior to this date, new and material evidence had not been received nor was there any communication that may be construed as a claim to reopen after final disallowance.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for tinea pedis with onychomycosis of the toenails are not met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7813 (2017).

2.  The criteria for a compensable evaluation for polymorphous light eruption are not met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7899-7806 (2017).

3.  The criteria for an effective date earlier than March 10, 2010 for the grant of service connection for PTSD are not met.  38 U.S.C. §§ 5101, 5107, 5110, 5111 (2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports describe the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the appeal has been remanded by the Board for additional development.  The requested actions were completed.  Specifically, a VA examination of the skin was conducted during a summer month in accordance with the JMR and Board remands.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Evaluation of Disabilities

The Veteran seeks an initial compensable evaluation for tinea pedis with onychomycosis of the toenails, and a compensable evaluation for polymorphous light eruption.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Facts & Analysis

The RO granted service connection for polymorphous light eruptions in a June 1983 rating decision, at 10 percent effective from March 23, 1983.  See Rating Decision (June 1983).  In a May 1985 rating decision, the RO assigned a noncompensable evaluation from August 1, 1985.  See Rating Decision (August 1985).  In December 2004, the Board received a claim for increase.  See VA Form 21-4138 (December 2004).  This condition is evaluated under Diagnostic Code 7899-7806 (dermatitis or eczema).  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

With respect to dermatological disorder of the feet, the RO granted service connection for tinea pedis with onychomycosis of the toenails in a May 2012 rating decision and assigned an initial noncompensable evaluation from December 1, 2004 (date of claim).  See Rating Decision (May 2012).  This condition is evaluated under Diagnostic Code 7813 (dermatophytosis).  Under Diagnostic Code 7813, dermatophytosis is to be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  Here, the Veteran's disability does not result in any disfigurement or scars; therefore, the Board finds that the Veteran should be evaluated under Diagnostic Code 7806.

Diagnostic Code 7806 provides a noncompensable evaluation where the skin disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the previous 12 month period; a 10 percent evaluation where the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period; a 30 percent evaluation where the skin condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period; and a 60 percent evaluation where the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Not all forms of corticosteroid treatment constitute "systemic therapy" under the applicable legislation.  See Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing Johnson v. McDonald, 27 Vet. App. 497 (2016), (The Federal Circuit held that the use of topical corticosteroids did not automatically mean systemic therapy because Diagnostic Code 7806 distinguished between systemic and topical therapy, and that the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case).

The Board notes that the VA Rating Schedule that addresses skin disorders was amended, effective August 30, 2002.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002).  VA received the Veteran's claim for increase for polymorphous eruptions in December 2004 and the RO granted a December 2004 claim for skin disorder of the feet in May 2012 (tinea pedis with onychomycosis of the toenails).  See VA Form 21-4138 (December 2004).  Thus, here, only the amended criteria are for application.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for tinea pedis with onychomycosis of the toenails and against a compensable evaluation for polymorphous light eruption.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  During the appeal period, the dermatological disorders covered less than 5 percent of the entire body and less than 5 percent of exposed areas are affected; also the skin disorders have not been treated with systemic therapy during this appeal.

Report of VA examination dated in August 2016 reflects diagnoses for onychomycosis and polymorphic light eruption.  Polymorphic light eruption was manifested by complaints of facial skin hardness, thickening, and intermittent swelling; the Veteran reported flare-ups with temperature above 75 degrees and sun exposure.  The onychomycosis was manifested by toe nail fungus, treated with fungi nail topical solution to toe tails-characterized as constant/near constant.  The Veteran denied treatment in last 12 months for skin disorder.  The examiner reported no disfigurement of the head, face, or neck.  There were no systemic manifestations, such as, fever, weight loss or hypoproteinemia.  Objectively, there was no active rash or lesions in the sun exposed areas.  The examiner noted that the Veteran had "prominent nasal labial folds but no evidence of dermatitis or a rash on his face."  Exam of the feet revealed healthy skin with no evidence of tinea pedis.  There was discoloration without thickening of the Veteran's toenails consistent with onychomycosis.  Exam showed that onychomycosis covered less than 2 percent of total body area affected and 0 percent of exposed area affected.  Exam showed that polymorphic light eruption covered 0 percent of total body area affected and 0 percent of exposed area affected-the examiner commented that this exam showed no evidence of a polymorphic eruption.  Prior VA examinations dated in July 2003, January 2005, December 2008, November 2010, and November 2015 similarly reflect that the Veteran's skin disorders cover less than 5 percent of total body area and exposed body area, and that skin disorder involved no systemic disease.

Also, report of VA examination dated in July 2003 reflects that the Veteran had polymorphous-like eruption skin disorder described as occurring with temperature above 80 degrees or when exposed to sun for more than an hour.  He reported symptoms of pruritic, erythematous urticarial lesions in sun exposed areas.  He treated with Zyrtec daily.  Objectively, there was no skin rash.  Report of VA examination dated January 2005 reflects the Veteran's report of rash every summer, described as face swelling and pruritic-and he stated this involved his face, arms, back and feet.  He indicated treatment with an ointment twice daily in the summertime.  Objectively, there was no skin rash.  Report of VA skin examination dated in December 2008 noted that there were no characteristics for ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  Although the Veteran reported a rash on his face and hands only the day before, examination revealed no clear rash of the face or hands.  Report of VA skin examination dated in November 2015 reflects treatment in past 12 months with oral or topical medications for a duration of 6 weeks or more, but not constant.  Color photographs were brought into this examination by the Veteran, which showed eruption on his face from July 2015 that looked swollen and red on his cheeks.  The examiner indicated that the skin disorder covered less than 5 percent of the exposure skin surface area.

The medical evidence shows that the tinea pedis with onychomycosis of the toenails covers less than 5 percent of the entire body and less than 5 percent of exposed areas.  Likewise, polymorphous light eruption covers less than 5 percent of the entire body and less than 5 percent of exposed areas.  The medical evidence further reflects that the Veteran did not require use systemic therapy, such as, corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during any 12 month period of this appeal.  It is noted that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing Johnson v. McDonald, 27 Vet. App. 497 (2016).  In this case, the topical treatment does not meet the definition of systemic therapy because the topical steroid affected only the area to which is was applied and, thus, it cannot be said that it was administered on a large enough scale such that it affected the body as a whole.  With regard to the oral medications given to the Veteran during the appeal period, these appear to be for control localized symptoms, and were not for systemic symptoms.

The Board has considered whether a higher evaluation is available under any other potentially applicable schedular provision.  However, neither the Veteran's complaints nor medical findings more nearly reflect the criteria for a higher evaluation on any other basis.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Accordingly, because the weight of the evidence is against the claims, they are denied.  The Board finds that a staged disability rating is not warranted for either skin disorder as the evidence shows no distinct period where either disability exhibited symptoms that would warrant a higher rating from that assigned.  See Hart, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

III.  Effective Dates

The Veteran seeks effective dates earlier than March 10, 2010 for the grant of service connection for PTSD.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2017).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

PTSD:  Factual Background & Analysis

VA received a claim for service connection for PTSD in June 1990.  See VA Form 21-526 (June 1990).  In a May 1991 rating decision, the RO denied the claim.  The Veteran appealed that decision to the Board.  In an August 1994 decision, the Board denied the claim.  The Veteran was notified of the decision and how to appeal that decision.  No appeal was filed and that decision became final.  38 C.F.R. § 20.100.

In December 2004, VA received a request to reopen the previously denied claim for service connection for PTSD.  See VA Form 21-4138 (December 2004).  In a June 2005 rating decision, the RO denied the claim because there was no verified stressor to support the diagnosis of PTSD.  The Veteran filed a notice of disagreement and, in April 2009, the RO sent him a Statement of the Case (SOC) notifying the Veteran that he had 60 days to file an appeal to the Board.  No appeal was filed and the decision December 2004 rating decision became final.

On March 10, 2010, VA received correspondence from his representative at that time (Disabled American Veterans) and a VA Form 9 signed by the Veteran indicating a desire to appeal the December 2004 rating decision, which denied service connection for PTSD.  Because the appeal was untimely (it was received more than 60 days after the SOC), the RO accepted this correspondence as a request to reopen the previously denied claim for service connection for PTSD.  In a March 2013 rating decision, the RO granted service connection for PTSD with an effective date of March 10, 2010 (date of claim to reopen after final disallowance).  See Rating Decision (February 2015).  It is noted that the favorable decision was predicated on report of VA examination dated in February 2013 that showed a stressor of "fear of hostile military or terrorist activity" supporting the diagnosis of PTSD.  Subsequently, in March 2015, the Veteran's attorney indicated disagreement with the assigned effective date.  See VA Form 9 (March 2015) and Notice of Disagreement (March 2015).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than March 10, 2010 for the grant of service connection for PTSD.  The record establishes that the Veteran did not submit a timely appeal to the Board of the June 2005 rating decision that denied his claim for service connection for PTSD.  The written communications received by VA on March 10, 2010, constitute a claim to reopen the claim of entitlement to service connection for PTSD after final disallowance.  Notably, there are no communications from the Veteran or his representative following the June 2009 SOC and the March 10, 2010 written communications received by VA.

The Board has considered whether new and material evidence had been submitted after the May 1991 and June 2005 denial of benefits, but before the expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (New and Material Evidence-Pending claim).  However, no new and material evidence was received during the applicable time frame-and the Veterans does not argue specifically otherwise.  The record shows that VA received various submissions between 1991 and 2005, but essentially no submissions following issuance of the 2009 SOC.  The RO previously denied service connection for PTSD because there was no evidence showing a verified stressor underlying the diagnosis of PTSD.  It was noted that, while the Veteran reported many stressors, none of these could be verified by service department records or the Joint Services Records Research Center.  The evidence received during the applicable period did not show credible supporting evidence of the claimed in-service stressor events reported by the Veteran underlying a confirmed diagnosis of PTSD, which was an unestablished fact necessary to establish the claim.  See generally 38 C.F.R. § 3.156(a).  It is noted that entitlement to service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  It is noted that 38 C.F.R. § 3.304(f) was amended effective July 12, 2010, to relax the evidentiary standard for establishing the required in-service stressor and added "fear of hostile military or terrorist activity" as a recognized stressor.

The effective date of regulatory changes to 38 C.F.R. § 3.304(f) postdate the effective date of the Veteran's grant of service connection, and the Board observes that the changes to 38 C.F.R. § 3.304(f) are not considered a liberalizing law under 38 C.F.R. § 3.114.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39851 (July 13, 2010) (citing. Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998)).

The Board accepts that the Veteran had psychiatric problems prior March 20, 2010. However, the record shows no verified stressor to support a diagnosis of PTSD related to service prior to March 10, 2010.  Therefore, entitlement could not have arisen prior to that date because the criteria for establishing a claim of service connection for PTSD had not been met-and specifically, evidence showing a verified stressor.  Also, the Board notes that a medical record showing treatment or complaints is not by itself a written communication requesting a determination of entitlement or a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1 (p).  Therefore, any medical records showing the existence of PTSD type symptoms or complaints, and/or treatment prior to March 10, 2010, does not constitute a claim for benefits, and does not meet the criteria for an effective date prior to March 10, 2010, based on a reopened claim for benefits after final disallowance.

The Board has further considered the provision of 38 C.F.R. § 3.156(c).  However, this provision has no applicability in this case because the RO's grant of service connection for PTSD in the March 2013 rating decision was not based, in part, on service department records that had not been previously associated with the record.

In summary, neither the service records nor the medical records provide a basis to award an effective date earlier than March 10, 2010 based on an award of service connection where a claim is reopened after a final disallowance.  In such circumstances, the date of the receipt of the "new claim or the date entitlement arose, whichever is later" is the effective date of the award.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).

Accordingly, the claim for an earlier effective date is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial compensable evaluation for tinea pedis with onychomycosis of the toenails is denied.

A compensable evaluation for polymorphous light eruption is denied.

An effective earlier than March 10, 2010 for the grant of service connection for PTSD is denied.


REMAND

Lumbar Spine Disability

The RO granted service connection for lumbar spine disability in a May 2012 rating decision and assigned an initial 20 percent evaluation from December 1, 2004.  See Rating Decision (May 2012).  As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  The Veteran's low back disability is evaluated under Diagnostic Code 5003-5242 pertaining to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.

In August 2016, the Veteran underwent a VA back (thoracolumbar) examination.  However, in view of a recent decision of the Court of Appeals for Veterans Claims (Court), remand is necessary.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the most recent report of VA examination does not reflect the necessary testing or findings.  Therefore, remand is necessary for a new VA examination.

Earlier Effective Date for TDIU Award

The Veteran contends that he is entitled to a TDIU rating prior to March 10, 2010, based on his service-connected disabilities.  Specifically, he contends that he has been unable to work since 1998 due to PTSD and his back disorder.  His attorney argues that the Veteran's earnings record from Social Security Administration (SSA), showing no income from 1999, support the Veteran's report that he was unemployability from 1998.  See Affidavit (November 2017).  The record shows that the Veteran's post-service work experience includes short order cook, dishwasher, security guard, and apartment maintenance.  Id.  VA received an application for compensation based on unemployability in September 2014.  At that time, the Veteran reported he was unemployable due to PTSD and back disability, which affected full-time employment from March 1998; that he last worked in November 1998 in the field of apartment maintenance; and that he had 2 years of college education.  See VA Form 21-8940 (September 2014).

At this time, service-connection is established for the following disabilities: PTSD 70% from March 10, 2010; back disability 20% from December 1, 2004; diabetes mellitus 20% from August 1, 2008; polymorphous light eruption 0% from August 1, 1985; tinea pedis with onychomycosis of the toenails 0% from December 1, 2004; diabetic nephropathy 0% from August 1, 2008; left lower extremity peripheral neuropathy 0% from August 1, 2008; and right lower extremity peripheral neuropathy 0% from August 1, 2008.  His combined rating for compensation is 10% from March 23, 1983; 0% from August 1, 1985; 20% from December 1, 2004; 40% from August 1, 2008; and 80% from March 10, 2010.  Individual unemployability was granted effective March 10, 2010, which is the date the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Report of VA skin examination dated in August 2016 reflects the Veteran was retired and that the only functional limitation of his skin disorder was an inability to work outside during summer month.  Report of VA back examination dated in August 2016 reflects that, due to back disorder, the Veteran stated that he was functionally limited to lifting no greater than 25 pounds-there was no report of functional impairment with sitting, standing, walking, bending, or twisting.  Reports of VA examination dated in November 2015 reflect no functional impairment due to skin disorder and no impact on the ability to engage in work.  Report of VA examination dated in November 2010 reflects that none of the Veteran's medications were causing him side effects.

VA received SSA records from the Veteran's attorney, which show that SSA found the Veteran to be disabled as of November 1998 due to disorders of the back and disorder of the muscle (ligament and fascia).  The SSA disability determination considered non-service connected disability of the knee.  See SSA Record (July 2013).

Having carefully reviewed the record, the Board finds that consideration of the claim for an earlier effective date for the award of TDIU must be deferred.  This is because the outcome of the claim for an initial evaluation in excess of 20 percent for low back disability (from December 1, 2008) could theoretically impact the claim for an effective date earlier than March 10, 2010 for TDIU.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the low back to ascertain the severity of his low back disorder using the most recent Disability Benefits Questionnaire for Back (Thoracolumbar Spine) Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


